Citation Nr: 0938063	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-28 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis


INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim for service connection for 
posttraumatic stress disorder (PTSD) on the ground that his 
stressor information could not be verified.

In March 2009, the Veteran, accompanied by his wife and two 
representatives from Disabled American Veterans, appeared at 
a hearing held before a decision review officer at the RO in 
Philadelphia, Pennsylvania.  A transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is insufficient evidence on file 
to provide a final adjudication on the Veteran's claim.  

The Board presently remands the claim for the conduct of 
further efforts towards substantiation of the claim and a VA 
mental disorders examination.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f).  

Although the Veteran did not respond to February or May 2005 
letters requesting additional evidence for the purpose of 
stressor verification, he has reported the same stressor 
details since his PTSD was diagnosed in 2004.  Specifically, 
the Veteran reported to VA treatment providers, and wrote in 
an April 2008 statement, that while he was in service his 
friend and fellow serviceman (both were serving with 
Helicopter Training Squadron 8 at the Pensacola Naval Base in 
Florida) drowned in a fishing accident in October 1971.  In 
the April 2008 statement, the Veteran noted that he signed 
his friend's death certificate.  He reported, to VA treatment 
providers and in a March 2009 RO hearing, that he was called 
to identify the body and saw his friend's body cut open and 
with internal organs exposed, as well as the bodies of dead 
babies, in the morgue at the Naval Hospital at Pensacola.  

The RO has obtained the Veteran's service treatment and 
personnel records and associated them with the claims file.  
The service personnel records verify the Veteran's service 
with the Navy and that he was stationed at the Pensacola base 
and attached to Helicopter Training Squadron 8 in October 
1971.  However, in May 2005, the RO made a formal finding 
that there was not sufficient information of record about the 
stressor in order to request verification from the U.S. Armed 
Services Center for Unit Records Research (CURR).  In June 
2005, the Veteran's claim for PTSD was denied on the basis 
that no in-service stressor could be verified.  

Following the 2005 rating decision and a March 2008 Statement 
of the Case (SOC) confirming that denial, the Veteran 
provided an April 2008 statement.  The Veteran stated that he 
could not remember his friend's last name, but believed his 
first name was Conrad; the record also indicates the Veteran 
had reported earlier that he could not remember his friend's 
first name, but believed his last name was Conway.  

In order to verify the death of the Veteran's friend, the RO 
contacted VA Medical Records Service, which referred them to 
the public affairs office of the naval base in Pensacola.  
The RO contacted the public affairs office and the National 
Archives and Record Center both before and after the Veteran 
clarified the name of his friend.  The RO did not receive a 
response from the public affairs office.  The RO searched the 
National Archives and Record Center web site for all 
casualties occurring from January 1961 to December 1981 and 
involving anyone with either a first or last names of either 
Conway or Conrad.  This search revealed 42 individuals, but 
none who had died by drowning in October 1971. 

The RO issued a May 2009 Supplementary Statement of the Case 
(SSOC), again confirming denial of the Veteran's claim on the 
basis that his reported stressor could not be verified.  

The Veteran subsequently clarified that his friend's name was 
Robert M. Conrad.  The RO again attempted to contact the 
Pensacola base's public affairs office, but did not receive a 
response.  The RO did not conduct another search of the 
National Archives and issued a July 2009 SSOC that confirmed 
denial of the Veteran's claim on the ground that his stressor 
could not be verified.  

The Board recognizes the completeness of the RO's initial 
search on the National Archives web site, but notes that the 
RO searched only records of Army, rather than Navy, 
casualties.  Further, there is no indication that the RO 
submitted a request to CURR following the Veteran's provision 
of the name "Robert M. Conrad."  The Board finds that the 
RO should make another attempt to verify the reported 
stressor using the new information provided by the Veteran.  

Further, under VCAA, VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The record does not reflect that the Veteran has been 
afforded an examination for PTSD.  However, his VA treatment 
records reflect that he was first considered for diagnosis of 
PTSD in September 2004 when he reported to a VA social worker 
that he had PTSD due to having identified his friend in a 
morgue in 1971.   A VA psychiatrist confirmed the diagnosis 
in October 2004 and January 2005.  The Veteran has received 
regular treatment for PTSD from the Philadelphia VAMC since 
this diagnosis.  Although there are multiple diagnoses of 
record, none of the entries indicate any concurrent review of 
the Veteran's file.  

Noting that the Veteran reported two additional stressors 
during his September 2004 PTSD screening (being shot in the 
left leg four times and being threatened with a weapon in 
1998), the Board finds that if the Veteran's stressor is 
verified, he should be afforded a clarifying examination to 
determine whether the disorder is the result of an in-service 
stressor. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.

2.  Contemporaneously with its effort as 
in paragraph 1, above, the RO/AMC will 
afford the Veteran an additional 
opportunity to submit any information 
that is not evidenced by the current 
record, as to his claimed stressor(s). 
The RO/AMC then should request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly CURR), 
using the additional information, to 
include the specific name of the fellow 
seaman in question, provided by the 
Veteran, further research the Veteran's 
reported stressor.


3.  If and only if the Veteran's claimed 
stressor is substantiated, the RO/AMC 
will afford the Veteran a mental 
disorders examination, to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and if so, whether the 
disorder is the result of an in-service 
stressor.  The following considerations 
will govern the examination:  

a.  The Veteran's claims files, 
to include a complete copy of 
this remand, must be provided 
to the physician designated to 
examine the Veteran, and the 
examination report or an 
addendum, should reflect 
consideration of the file.  

b.  The examiner must respond 
to the inquiry as to whether 
the Veteran's PTSD is a result 
of his service and if so, 
specify the stressor or 
stressors underlying such 
diagnosis in accordance with 
applicable diagnostic criteria.  
If the examiner cannot respond 
to this inquiry without resort 
to speculation, he or she 
should so state.  

4.  Following such development, the 
RO/AMC will review and readjudicate the 
claim. If any such action does not 
resolve the claim in the Veteran's favor, 
the RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


